Citation Nr: 1034454	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-14 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as 
due to radiation exposure.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from December 1953 to 
September 1955.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The RO in Seattle, Washington, currently retains 
jurisdiction of the Veteran's claim file.  In November 2009, the 
Board remanded the case for additional development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and it may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's prostate cancer, initially manifested years after 
service, is not shown by the preponderance of the competent 
clinical evidence to be related to his active service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in July 2005.  Although the notice provided did not address 
either the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless given 
that service connection for prostate cancer is being denied, and 
hence no rating or effective date will be assigned with respect 
to this claimed condition.  Dingess, 19 Vet. App. at 473.

VA has obtained the Veteran's service treatment records and has 
obtained dose estimates and medical opinions regarding the 
Veteran's inservice radiation exposure and its relationship to 
his prostate cancer.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim for service connection at this time.


Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Further, where a Veteran served continuously for ninety days or 
more during a period of war, or during peacetime service after 
December 31, 1946, and cancer becomes manifest to a degree of 10 
percent or more within one year from the date of termination of 
active duty, such disease process shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for disability if it is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are certain types of cancer that are 
presumptively service connected when specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.209(d).  
Second, "radiogenic diseases" may be service connected pursuant 
to 38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it does establish that the 
disease diagnosed after discharge was otherwise incurred during 
active service, including as a result of exposure to radiation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For radiation presumptive service connection purposes pursuant to 
38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a "radiation-exposed 
Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who 
while serving on active duty or on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.

There are five prescribed radiation risk activities: (i) onsite 
participation in a test involving the atmospheric detonation of a 
nuclear device; (ii) the Occupation of Hiroshima or Nagasaki, 
Japan, by the United States Armed Forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; (iii) 
internment as a prisoner of war in Japan during World War II; 
(iv) presence during a total of at least 250 days before February 
1, 1992, on the grounds of a gaseous diffusion plant located in 
Paducah, Kentucky, Portsmouth, Ohio, or the area identified as 
K25 at Oak Ridge, Tennessee; or (v) service before January 1, 
1974, on Amchitka Island, Alaska, if exposed to ionizing 
radiation in the performance of duty related to the Long Shot, 
Milrow, or Cannikin underground nuclear tests.  Id.

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the following: 
(i) Leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of 
the pharynx; (v) cancer of the esophagus; (vi) cancer of the 
stomach; (vii) cancer of the small intestine; (viii) cancer of 
the pancreas; (ix) multiple myelomas; (x) lymphomas (except 
Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer 
of the gallbladder; (xiii) primary liver cancer (except if 
cirrhosis or hepatitis B is indicated); (xiv) cancer of the 
salivary glands; (xv) cancer of the urinary tract; (xvi) 
bronchial alveolar carcinoma; (xvii) cancer of the bones; (xviii) 
cancer of the brain; (xix) cancer of the colon; (xx) cancer of 
the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2) 
(2009).

Notwithstanding the above, the United States Court of Appeals for 
the Federal Circuit has held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection for 
any given disability, the claim must nonetheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Thus, the Board must not only determine whether the 
Veteran has a disability that is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but must 
also determine whether the disability is otherwise the result of 
active service.

The United States Court of Appeals for Veterans Claims (Court) 
has held that for service connection to be awarded there must be: 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
competent evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn v 
Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317 (Fed. 
Cir. 2005); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

Radiation Exposure

The Veteran essentially maintains that service connection is 
warranted for prostate cancer because he was exposed to ionizing 
radiation during service and his development of prostate cancer 
is attributable to this exposure.

The Veteran's participation in Operation WIGWAM was confirmed by 
the Defense Threat Reduction Agency (DTRA) in October 2006.  
Operation WIGWAM was conducted in the Pacific Ocean in 1955.  The 
DTRA determined that the doses the Veteran received during his 
participation in Operation WIGWAM were not more than 18 rem. of 
external gamma dose, 0.5 rem. of external neutron dose, 4.5 rem. 
of internal committed dose to the prostate (alpha), and 2 rem. of 
internal committed dose to the prostate (beta and gamma).  It was 
further noted that these were conservative theoretical maximum 
doses in order to provide the maximum benefit of the doubt to the 
Veteran.

In an April 2010 memorandum, the VA Director of Radiation and 
Physical Exposures, V.A.C., M.D., noted that the Interactive 
Radioepidemiological Profile of the National Institute for 
Occupational Safety and Health resulted in a 99th percentile 
value for the probability of causation of the Veteran's prostate 
cancer by ionizing radiation of 22.71 percent.  In view of this 
finding, Dr. C. stated that it was her opinion that it was 
unlikely that the Veteran's cancer of the prostate could be 
attributed to ionizing radiation exposure while in the military 
service.

A May 2010 memorandum from the Director of the Compensation and 
Pension Service noted that following a review of Dr. C.'s opinion 
and the evidence in its entirety, including that the Veteran was 
22 years old at the time of exposure; that he was diagnosed with 
prostate cancer in 2001, more than 46 years after exposure; that 
the Veteran had stopped smoking twenty years prior to 2002; and 
that the probability of causation had been calculated at 22.71 
percent, it was the opinion of the C&P Service that there was no 
reasonable possibility that the Veteran's prostate cancer 
resulted from exposure to radiation in service.

Initially, the Board notes that prostate cancer is not one of the 
diseases listed at 38 C.F.R. § 3.309(d), which provides for 
service connection by way of presumption based on exposure to 
ionizing radiation.  Prostate cancer is, however, listed as being 
a radiogenic disease under the provisions of 38 C.F.R. § 3.311.  
That regulation does not create a presumption of service 
connection, but accords the claimant special processing of the 
claim.  Such processing still requires a case-by-case 
determination of service connection for each claim based on one 
of the listed diseases.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).
 
Based on a review of the aforementioned evidence, the Board finds 
that the preponderance of the medical evidence is against a 
finding that the Veteran's prostate cancer is causally related to 
his in-service exposure to radiation.  The DTRA determined that 
the Veteran participated in Operation WIGWAM, where he was 
exposed to ionizing radiation, and has provided reconstructed 
dose estimates, which have not been disputed.  The VA Director of 
Radiation and Physical Exposures and the Director of the 
Compensation and Pension Service have opined that it is unlikely 
that the Veteran's ionizing radiation exposure was sufficient to 
cause his prostate cancer.  These opinions were based upon review 
of the particular facts of this case, to include the amount of 
the Veteran's radiation exposure, his duration of exposure, and 
the elapsed time between his exposure and onset of his prostate 
cancer.  The Veteran's personal belief that his prostate cancer 
is due to his in-service ionizing radiation exposure, while well-
intentioned, holds no probative value in this case, as he is not 
shown to possess the requisite medical training and expertise to 
speak to issues of medical causation.  See Espiritu, supra. More 
recently, in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009), it was indicated that while a lay person might be 
competent to identify a "simple" condition like a broken leg, he 
would not be competent to identify a form of cancer.  
Accordingly, based on the evidence and above analysis, it is the 
Board's determination that under 38 C.F.R. § 3.311 a grant of 
service connection is not warranted for the Veteran's prostate 
cancer.

The Board will now proceed to consider the claim on the basis of 
direct service connection.  The regulations governing presumptive 
service connection for radiation exposure do not preclude a 
Veteran from establishing service connection or proof of actual 
direct causation.  See Combee, 34 F.3d at 1043.  The Veteran has 
advanced no specific contentions concerning service connection, 
aside from claimed ionizing radiation exposure, discussed above.

The medical evidence of record does not show the onset of the 
prostate cancer for a number of years following the Veteran's 
discharge from active service.  A lengthy period of absence of 
medical complaints for a condition can be considered as a factor 
in resolving a claim and weighs against a claim.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Neither the 
Veteran's private physicians who began seeing the Veteran in 2001 
for his prostate cancer nor VA's Director of Radiation and 
Physical Exposures or Director of Compensation and Pension 
addressed the question of direct service connection.  
Accordingly, the Board finds the record does not support a claim 
of direct service connection since there is no evidence of 
prostate cancer in service, or continuity of symptomatology since 
service or for years thereafter regarding the presence of 
prostate cancer.  The Veteran, as a lay person, is not qualified 
to opine on matters requiring medical knowledge, such as whether 
there is a causal relationship of any sort between any current 
prostate cancer and the Veteran's active service on any basis.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay person is 
generally not capable of opinion on matters requiring medical 
knowledge).  Accordingly, service connection for prostate cancer 
is denied under any theory.



ORDER

Service connection for prostate cancer is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


